Exhibit 10.4

SCHLUMBERGER 2001 STOCK OPTION PLAN

(As Established Effective February 16, 2001)

First Amendment

Schlumberger Limited, a Netherlands Antilles corporation, having heretofore
adopted the Schlumberger 2001 Stock Option Plan, as established effective
February 16, 2001, and having reserved the right under Section 12 thereof to
amend the Plan, does hereby amend the Plan, generally effective January 17,
2008, or as otherwise specified below, as follows:

 

1. The last sentence of Section 3(b) of the Plan is hereby amended to read as
follows:

“Except in the case of death or disability (as described in Section 5(c)(iv)(B)
or 5(c)(v)(B)), no Stock Option shall vest or become exercisable with respect to
any portion of the shares of Common Stock thereunder unless and until the
recipient remains in the employment of the Company or a subsidiary for a period
of at least one (1) year from the date of grant of the option (which provision
shall not be construed to impair in any way the right of the Company or
subsidiary to terminate such employment).”

 

2. Section 5(c)(i) of the Plan is hereby amended in its entirety to read as
follows:

Subject to the requirements of Section 3(b), each Stock Option granted hereunder
shall be exercisable in one or more installments (annual or other) on such date
or dates as the Committee may in its sole discretion determine and communicate
to the optionee in communicating the grant of the option, provided that no Stock
Option may be exercised after the expiration of ten (10) years from the date
such option is granted (the maximum term established by the Committee with
respect to a particular Stock Option is hereinafter referred to as the “Option
Period”).

 

3. Section 5(c)(iv) of the Plan is hereby amended in its entirely to read as
follows:

(iv) Termination of Employment and Subsequent Events.

If the optionee’s employment with the Company is terminated with the consent of
the Company and provided such employment is not terminated for cause (of which
the Committee shall be the sole judge), the Committee may permit such Stock
Option to be exercised by such optionee at any time during the period of three
(3) months after such termination or the remainder of the Option Period
whichever is less, provided that such option may be exercised only to the extent
it was exercisable on the date of such termination.

In the event an optionee dies while in the employ of the Company, any
outstanding Stock Option shall automatically become fully vested and exercisable
by the person or persons entitled thereto under the optionee’s will or the laws
of descent and distribution during the “Post-Death Exercise Period.” The
Post-Death Exercise Period shall commence on the date of the optionee’s death
and shall end sixty (60) months thereafter or the remainder of the Option Period
whichever is less.

In the event an optionee dies after termination of employment but prior to the
exercise in full of any Stock Option which was exercisable on the date of such
termination, such option may be exercised before expiration of its term by the
person or persons entitled thereto under the optionee’s will or the laws of
descent and distribution during the Post-Death Exercise Period to the extent
exercisable by the optionee at the date of death. For purposes of this
Section 5(c)(iv)(C), the Post-Death Exercise Period shall commence on the date
of the optionee’s termination of employment and shall end sixty (60) months
thereafter or the remainder of the Option Period whichever is less.

If the optionee’s employment with the Company is terminated without the consent
of the Company for any reason other than the death of the optionee, or if the
optionee’s employment with the Company is terminated for cause, his or her
rights under any then outstanding Stock Option shall terminate immediately. The
Committee shall be the sole judge of whether the optionee’s employment is
terminated without the consent of the Company or for cause.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the optionee engages in “detrimental activity”
(as hereinafter defined) within one year after termination of employment for any
reason other than retirement or disability, the Committee, in its discretion,
may cause the optionee’s right to exercise such option to be forfeited. Such
forfeiture may occur at any time after the Committee determines that the
optionee has engaged in detrimental activity and prior to the actual delivery of
all shares of Common Stock subject to the option pursuant to the exercise of
such option. If an allegation of detrimental activity by an optionee is made to
the Committee, the Committee, in its discretion, may suspend the exercisability
of the optionee’s options for up to two months to permit the investigation of
such allegation. In addition, if the optionee engages in detrimental activity
within one year following termination of employment for any reason other than
retirement or disability, the Committee, in its discretion, may rescind any
option exercise made within the period commencing six months preceding the date
of the optionee’s termination of employment and ending three months following
such termination. For purposes of this Section 5, “detrimental activity” means
activity that is determined by the Committee in its sole and absolute discretion
to be detrimental to the interests of the Company or any of its subsidiaries,
including but not limited to situations where such optionee: (1) divulges trade
secrets of the Company, proprietary data or other confidential information
relating to the Company or to the business of the Company and any subsidiaries,
(2) enters into employment with a competitor under circumstances suggesting that
such optionee will be using unique or special knowledge gained as a Company
employee to compete with the Company, (3) uses information obtained during the
course of his or her prior employment for his or her own purposes, such as for
the solicitation of business, (4) is determined to have engaged (whether or not
prior to termination) in either gross misconduct or criminal activity harmful to
the Company, or (5) takes any action that harms the business interests,
reputation, or goodwill of the Company and/or its subsidiaries.”

 

4. Section 5(c)(v) of the Plan is hereby amended in its entirety to read as
follows:

“(v) Retirement, Disability and Subsequent Events.

If the optionee’s employment with the Company is terminated due to retirement,
such Stock Option shall be exercisable by such optionee at any time during the
period of sixty (60) months after such termination or the remainder of the
Option Period, whichever is less (the “Retirement Exercise Period”), provided
that such option may be exercised after such termination and before expiration
only to the extent that it is exercisable on the date of such termination. For
purposes of this Section 5(c)(v), “retirement” shall mean termination of the
optionee’s employment with the Company and all affiliates at or after (i) age 55
or (ii) age 50 and completion of at least 10 years of service with the Company
and all affiliates.

If the optionee’s employment with the Company is terminated due to disability,
such Stock Option shall automatically become fully vested and exercisable. Such
optionee may exercise the outstanding Stock Option at any time during (1) in the
case of Stock Options intended to be incentive stock options within the meaning
of Section 422 of the Code and granted prior to January 17, 2008, the period of
three (3) months after such termination or the remainder of the Option Period,
whichever is less, or (2) in the case of all other Stock Options, the period of
sixty (60) months after such termination or the remainder of the Option Period,
whichever is less (the “Disability Exercise Period”). For purposes of this
Section 5(c)(v), “disability” shall mean such disability (whether through
physical or mental impairment) which totally and permanently incapacitates the
optionee from any gainful employment in any field which the optionee is suited
by education, training, or experience, as determined by the Committee in its
sole and absolute discretion.

In the event an optionee dies during the Retirement Exercise Period or the
Disability Exercise Period, such Stock Option may be exercised by the person or
persons entitled thereto under the optionee’s will or the laws of descent and
distribution to the extent exercisable by the optionee at the date of death and
to the extent the term of the Option Period has not expired within such
Retirement Exercise Period or Disability Exercise Period.

Notwithstanding the foregoing, if the optionee engages in “detrimental activity”
(as defined in Section 5(c)(iv)(E)) within five years after termination of
employment by reason of retirement or disability, the Committee, in its
discretion, may cause the optionee’s right to exercise such option to be
forfeited. Such forfeiture may occur at any time after the Committee determines
that the optionee has engaged in



--------------------------------------------------------------------------------

detrimental activity and prior to the actual delivery of all shares of Common
Stock subject to the option pursuant to the exercise of such option. If an
allegation of detrimental activity by an optionee is made to the Committee, the
Committee, in its discretion, may suspend the exercisability of the optionee’s
options for up to two months to permit the investigation of such allegation. In
addition, if the optionee engages in detrimental activity within five years
following termination of employment by reason of retirement or disability, the
Committee, in its discretion, may rescind any option exercise made within the
period commencing six months preceding the date of the optionee’s termination of
employment by retirement or disability and ending one year following such
termination.”

 

5. For the avoidance of doubt, in no event shall the provisions of this
Amendment apply to any Stock Option held by an optionee whose employment
terminated due to death or disability prior to January 17, 2008.